                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    MICHAEL WILLIAMS (#2184929),                         §
                                                         §
                   Plaintiff,                            §
                                                         §
    v.                                                   § Civil Action No. 3:19-cv-2802-L
                                                         §
    CLAY M. EMBREY,                                      §
                                                         §
                   Defendant.                            §

                                                     ORDER

         On January 31, 2020, the court dismissed with prejudice pro se Plaintiff Michael

Williams’s (“Plaintiff”) action against Defendant Clay M. Embrey (“Defendant”). On that same

day, Plaintiff filed his Objections (“Objections”) (Doc. 9) to the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 6), entered by United

States Magistrate Judge Renee Toliver on January 13, 2020. * As the court’s prior order accepting

the Report did not address Plaintiff’s Objections, the court vacates its order and judgment of

January 31, 2020 (Docs. 7 & 8), and will herein address Plaintiff’s Objections.

         In the Report, Magistrate Judge Toliver recommended that the court dismiss with prejudice

as frivolous this action. On January 31, 2020, Plaintiff filed his Objections. He contends that the

court should disregard the Report and that no strike should be held against him for relitigating this

action. Specifically, he asserts that his claim in the prior case for breach of the bond agreement

was dismissed without prejudice and, thus, was not considered on the merits. See Doc. 19, Cause




*
  According to the clerk’s docket sheet, the clerk of court received Plaintiff’s Objections on January 31, 2020. The
document indicates a signature date of January 27, 2019, but the stamp indicating when the Objections were deposited
in the prison mail system is illegible. The court, however, can reasonably infer based on when the document was
signed and received by the court that Plaintiff mailed his Objections on or before January 30, 2020, which makes them
timely.


Order – Page 1
No. 4:17-cv-984-O (N.D. Tex. Apr. 24, 2019). He further contends that this claim was not deemed

frivolous and does not warrant a strike.

       Despite Plaintiff’s assertions, that his breach of the bond agreement claim was dismissed

without prejudice is of no moment because the current action is still based on “substantially the

same facts arising from a common series of events.” Wilson v. Lynaugh, 878 F.2d 846, 850 (5th

Cir. 1989). The prior dismissal without prejudice of the claim for breach of the bond agreement

was Plaintiff’s opportunity to file his action in the appropriate state court as previously directed.

He chose not to do so and, instead, filed this duplicative action. Unlike his previous action, the

issue before the court is not whether it chooses to exercise supplemental jurisdiction over his state-

law claims, but whether he is entitled to file a subsequent lawsuit based on the same facts and

events. Thus, the court may consider the standard related to 28 U.S.C. § 1915, rather than

supplemental jurisdiction, and, after a review of the complaints in both actions, the court

determines that the current action is not only frivolous but likely malicious as well.

       Accordingly, having reviewed the pleading, file, record in this case, and Report, and having

conducted a de novo review of the portions of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct and accepts them

as those of the court. Accordingly, the court overrules Plaintiff’s Objections and dismisses with

prejudice this action as frivolous or malicious pursuant to 28 U.S.C. § 1915(e)(2)(B). This

dismissal will also count as a “strike” or “prior occasion” within the meaning of 28 U.S.C. §

1915(g).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th




Order – Page 2
Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Petitioner may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 3rd February, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 3
